Judgment unanimously affirmed. Memorandum: Supreme Court did not abuse its discretion in denying defendant’s motion, made immediately before the commencement of trial, for a competency examination pursuant to CPL 730.30 and an adjournment of the trial pending that examination. After a lengthy colloquy with defendant, the court determined that he appeared to be coherent, understood the court’s questions, and indicated an understanding of the trial procedure and the charges pending against him. The record supports that determination (see, People v Tortorici, 92 NY2d 757, 766, cert denied 528 US 834; People v Morgan, 87 NY2d 878, 880-881). Defendant failed to preserve his remaining contentions for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, *805CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Monroe County, Affronti, J. — Burglary, 2nd Degree.) Present— Pigott, Jr., P. J., Green, Pine, Kehoe and Balio, JJ.